IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

In re:
Case No. 18-04070 (ESL)
ANA EMILIA ORTIZ JIMENEZ
Chapter 11
XXXK-XX-3794
Debtor
REPLY TO OPPOSITION TO MOTION REQUESTING JUDGMENT BE
ENTERED FOR DISMISSAL WITH PREJUDICE AND PROHIBITION TO
REFILE FOR 24 MONTHS

TO THE HONORABLE UNITED STATES
BANKRUPTCY COURT:

COMES NOW RL Capital International LLC (“RL”) through the undersigned
legal counsel, and respectfully states and prays as follows:

1. On July 19, 2018 Debtor filed a Voluntary Chapter 11 Petition.
Since the filing date, the Debtor had been managing her affairs as debtor in
possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code (“the
Code”). (Docket #1)

2. This Honorable Court entered an Opinion & Order dismissing this
case on November 7, 2018. (Docket #103)

3. On November 11, 2018, Creditor RL Capital International, LLC (“RL”)
filed a motion requesting a Judgment for dismissal with prejudice and bar to

refile for twenty-four (24) months be entered. (Docket #103)
4. On November 26, 2018, Debtor filed its Opposition to Motion
Requesting Judgement Be Entered for Dismissal with Prejudice and Prohibition
to Refile for 24 Months. (Docket #109)

5. Debtor alleges that “this is the first time” RL has alleged or requested
a bar to refile. We respectfully submit that Debtor is incorrect. In the Joint Pre-
Trial Report RL clearly alleged the reasons to warrant not only the dismissal of
the case but also to enjoin future filings, we cite from the Pre-Trial Report:

6. “The sheer number of cases filed by Debtors and their basis for

dismissal demonstrate an abuse of the bankruptcy system and that Debtor’s
conduct constitutes a pattern of abuse which warrants a dismissal of this case.

Debtor has an extensive history of previous bankruptcy filings. The

following is a list of Debtor’s previous bankruptcy cases in chronological

order:

Case Number Date Filed Disposition

10-11527 12/08/2010 Case terminated 03/25/2011
11-03193 04/14/2011 Case terminated 07/29/2011
12-09330 11/27/2012 Case terminated 04/29/2013
13-09500 11/14/2013 Case terminated 06/17/2014
18-04070 07/19/2018 Active case

This petition was filed under Chapter 11 of the Bankruptcy code on July 19,
2018; it is Debtor’s fifth petition.

Four (4) of Debtor’s previous five bankruptcy petitions were dismissed either on
Debtor’s or the trustee’s motion, or due to their failure to pay filing fees, failure

to attend the §341 (a) meeting of creditors.
Furthermore, Debtor’s false or contradictory statements at the first Meeting of
Creditors and in Debtor’s answer to the Motion for Lift Stay (Docket #40),
regarding the number of previously filed cases are a serious matter, striking at
the core of the bankruptcy process. See In re Jones, 289 B.R. 436, 438 n.2
(Bankr. M.D. Ala. 2003); see also In re Soost, 290 B.R. 116, 125
(Bankr.D.Minn.2003) (noting that debtors have a personal, direct duty of
truthfulness and candor with the court and must face “the consequences of
material entries on bankruptcy statements and schedules that are false or
contradictory...”}. “[S]ection 349(a) empowers bankruptcy courts to enjoin future
filings if cause exists to do so.! In addition, section 105(a) permits a bankruptcy
court to enter any Order necessary to carry out the provisions of the Code and
to prevent an abuse of the bankruptcy process....” In re Rusher, 283 B.R. 544,
547-48 (Bankr.W.D. Mo.2002) (citations and footnote included). As the Rusher
court found,

[since serial filings can be an abuse of the bankruptcy process, and the

abuse... Cannot always be prevented by the injunction found in section

109(g), the Majority of courts have held that Section 105(a) and 349(a) can

be used conjunctively to enjoin a serial filer from filing yet another
bankruptcy petition for a period of time in excess of 180 days.? “

WHEREFORE, it is respectful requested from this Honorable Court to take

notice of our reply and grant our Motion Requesting Prohibition to Refile for 24

Months. (Docket #103)

 

1 Casse vy. Key Bank Nat’! Ass’n (In re Casse), 198 F.3d 327, 335-36 @d Cir. 1999).

2 See Casse, 198 F.3d at 337-38 (citing Inre Weaver, 222 B.R. 521, 523 and n.1 (enjoining further bankruptcy filings
for one year)); In re Robertson, 206 B.R, 826, 830 (Bankr E.D. Va.1996) (holding that the debtor should be enjoined
from filing another case for 417 days, the actual time the debtor unreasonably delayed creditors with the serial
filings); Norwalk Sav. Society v. Peia (in re Peia), 204 B.R. 310, 311, 315 (Bankr D.Conn. 1996)

3
RESPECTFULLY SUBMITTED.
In San Juan, Puerto Rico this 11th day of December 2018.

WE HEREBY CERTIFY that on this same date, we electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to the participants including the United States Trustee.

/s/WILLIAM VIDAL CARVAJAL
USDC-PR 124803

William Vidal Carvajal Law Offices
MCS Plaza, Suite 801

Ponce de Leon, Ave.

San Juan, PR 00918

Tel: 787-764-6867

E-mail : william.m.vidal@gmail.com
